The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
Previous 112 rejections withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-13 rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20130081457 A1, hereinafter Wilson)
9. Wilson teaches an assembly (figs 5, 6, 10, note that [0059] indicates that 910 of fig 9 can be used with clamps of figs 5, 6 and also [0060] indicates that fig 10 can be as well) for attaching an electronics package to a tire, comprising:
a carriage (520a, 520b) for receiving an electronics package (510);
a locking clip (1010 including 810 and 820, fig 10, fig 8A, [0060] recites ‘The insert 1010 further includes a cavity 1030 that is a threaded hole configured to receive a threaded member, such as the threaded fastener 820 of the tire monitoring device 810 shown in FIG. 8’) affixed to and extending downwardly from ([0051] which indicates that ‘the clamps my directly engage the tire monitoring device 810’) the carriage (paragraphs 0059 and 0060 indicate that the clamps 520a, b of figs 5, 6 can be used with either of figs 9, 10; also [0062] indicates that the cavity 150 of fig 6 must be filled with something); and
a locking ring (940, fig 10 corresponding to 150 of fig 6) having a first side (bottom of fig 10) permanently affixed to an interior of the tire, the locking ring being configured to engage the locking clip (fig 10).



	
10. Wilson teaches the assembly of claim 9, wherein the locking clip (1010, fig 10) is configured to fit onto the locking ring (940, fig 10).

11. Wilson teaches the assembly of claim 9, further comprising an electronics package (510, fig 6);
wherein a sidewall of the carriage includes a through hole (630a, 630b);
wherein the electronics package includes a through hole (650); and
wherein the electronics package is fastened to the carriage via a pin (530a, fig 5) extending through the through hole of the sidewall of the carriage and the through hole of the electronics package (fig 5, [0041]).

12. Wilson teaches the assembly of claim 9, wherein the locking ring (940, fig 10) includes a first pair of ramps (970, fig 10) extending therefrom.

13. Wilson teaches the assembly of claim 12, wherein the locking clip (1010 includes 1020, fig 10) includes a second pair of ramps (1020, fig 10).





Allowable Subject Matter
Claims 1-8, 16-18, 20 allowed.
With respect to claims 1 – 8, the allowability resides in the overall structure of the device as recited in independent claim 8 and at least in part because of claimed limitations:

wherein a bottom of the carriage has a plurality of through holes;
an attaching device having a first side and a second side, the first side being permanently affixed to the interior of the tire, wherein the attaching device is configured to receive the carriage to form a secure and locked connection

The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

With respect to claims 16-18, 20, the allowability resides in the overall structure of the device as recited in independent claim 16 and at least in part because of claimed limitations:



The aforementioned limitations in combination with all remaining limitations of claims 1, 16 are believed to render said claims 1, 16 and all claims dependent therefrom patentable over the art of record.

3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 16 in combination with the remaining limitations.

Regarding claim 1, WO 2008133314 A1 teaches an assembly (figs 5, 6) for mounting an electronics package to an interior of a tire, comprising:
a carriage (17) having a base (top of 17) extending between two pairs of opposing sidewalls (sidewalls of 17),
thereby defining a recess (area between sidewalls) configured to removeably receive an electronics package (12),
wherein a bottom (top of 17 in fig 5) of the carriage has a plurality of through holes (18, fig 5);
an attaching device (11, fig 5) having a first side and a second side, the first side being permanently affixed to the interior of the tire, 


Regarding claim 16, Wilson teaches an assembly for mounting a component to an interior of a tire, the assembly comprising:
a locking ring (940, fig 10 corresponding to 150 of fig 6) having a first side (bottom of fig 10) and a second side (top of fig 10), wherein the first side of the locking ring is affixed to the interior of the tire, and wherein the locking ring includes a first pair of ramps (970) 
a locking clip (1010, fig 10) configured to fit onto the locking ring, wherein the locking ring includes a second pair of ramps (1020), each of the second pair of ramps being configured to engage one of the first pair of ramps of the locking ring (fig 10).
However Wilson fails to teach that the first pair of ramps extends outwards from the locking ring.
KR20040083132A fig 2 shows ramps extending outwards from a component that is analogous to a locking ring, and also shows ramps extending inwards from a component that is analogous to a locking clip. However the reference does not teach a locking ring, and it would not have been obvious to modify KR20040083132A to teach a locking ring, nor would it have been obvious to modify a locking ring of other references to maintain a locking ring shape while also having ramps extending in the directions as claimed. 



Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also fixing 112 issues.
The following is a statement of reasons for the indication of allowable subject matter for claim 14:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the first pair of ramps extends outwards from the locking ring in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claims 15:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the second pair of ramps extends inwards from the locking clip in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

KR20040083132A fig 2 shows ramps extending outwards from a component that is analogous to a locking ring, and also shows ramps extending inwards from a component that is analogous to a locking clip. However the reference does not teach a locking ring, and it would not have been obvious to modify KR20040083132A to teach a locking ring, nor would it have been 

JP2012-245888A (of record from IDS filed 7/1/2020) has a similar situation in regards to the second pair of ramps (ramps of 350, fig 17) extending inwards from the locking clip.

Nigon (US 6549125 B2) figs 2-4 teach an assembly for mounting a component to an interior of a tire, the assembly comprising:

a locking ring (18, figs 2, 3, 4) having a first side (bottom of figs 2, 4) and a second side (top of figs 2, 4), wherein the first side of the locking ring is affixed to the interior of the tire, and wherein the locking ring includes a first 

a locking clip (26, fig 3) configured to fit onto the locking ring, wherein the locking ring includes a second pair of ramps (28), each of the second pair of ramps being configured to engage one of the first pair of ramps of the locking ring (fig 3).

However Nigon fails to teach a pair of first ramps. It would not have been obvious to modify Nigon to have a pair of first ramps, which would have made the device more difficult to use.

Although Nigon does teach the claim language of claim 20 in isolation, it would not have been an obvious modification, and Nigon does not teach claim 16 which claim 20 depends from.



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:

‘Wilson fails to disclose, teach, or suggest a locking clip that is affixed to and extends 
downwardly from a carriage. The Office identified the insert 1010 in Figure 10 of Wilson as a
locking clip. This insert is not, however, affixed to a carriage. Nor does it extend downwardly
from a carriage. For at least this reason, Applicant respectfully requests that the rejection of claim 9 and its dependent claims 10-13 be withdrawn.’


This is not found persuasive since element 1010 of Wilson can be combined with 810 and 820 according to Wilson [0060]. Wilson also states in [0051] that the clamps 520a,b may directly engage the tire monitoring device 810. Wilson as a whole does teach a locking clip (1010, 810, 820) that is affixed to a carriage (520a, 520b) and extends downwardly from the carriage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841